Citation Nr: 0425118	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-07 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for a grant of service connection for degenerative joint 
disease of the lumbosacral spine with herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran had active military service from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that assigned a 40 percent disability rating for 
degenerative joint disease of the lumbosacral spine with 
herniated nucleus pulposus, after granting service connection 
for the same.  The 40 percent rating was increased to 60 
percent in a November 2001 rating action.  The effective date 
of the award was March 27, 2000.  The veteran appealed the 
assigned effective date.  

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in October 2001.  He was also given 
the opportunity to present oral testimony before the 
undersigned veteran law judge at a March 2002 videoconference 
hearing.  Transcripts from those hearings have been 
associated with the claims file.

The Board issued a decision in October 2002 that determined 
that an effective date earlier than March 27, 2000, for a 
grant of service connection for degenerative joint disease of 
the lumbosacral spine with herniated nucleus pulposus was not 
warranted.  The veteran appealed this decision.  In April 
2004, the United States Court of Appeals for Veterans Claims 
(Court) issued an order that vacated the Board's October 2002 
decision.  The Board was ordered to address the question of 
whether claims made by the veteran in 1962 and 1968 resulted 
in final decisions and, if so, whether the veteran had been 
given proper notice of his appellate rights.


FINDINGS OF FACT

1.  A RO rating decision was issued in November 1957 that 
denied service connection for a ruptured vertebra; the 
veteran did not appeal this decision within one year of being 
notified.


2.  The veteran filed a request to reopen his claim for a 
disability of the back in September 1962; in October 1962, he 
was advised a VA period of examination and observation was 
necessary in order to consider his claim; and, the veteran 
responded in November 1962 that he would not avail himself to 
such a hospitalization.

3.  On December 6, 1962, the RO informed the veteran that no 
further action would be taken on his claim unless he was 
willing to report for the request examination, and that the 
claim would be reconsidered only after he submitted himself 
for the examination; the veteran did not respond within one 
year of this notice.

4.  The veteran, through his attorney at that time, filed a 
request to reopen his claim for a disability of the back in 
April 1968.

5.  On July 5, 1968, the RO again informed the veteran that 
in order to establish a relationship between his current back 
disability and his military service, it was necessary that he 
be examined by VA physicians; if he was willing to report for 
this necessary examination, he was asked to contact the RO to 
schedule the examination; the veteran did not respond within 
one year of this notice.  

6.  A RO rating decision was issued in July 1995 that denied 
service connection for a back disability; the veteran did not 
appeal this decision within one year of being notified.

7.  The veteran requested the re-opening of his claim for 
service connection for a lumbosacral spine disability on 
March 27, 2000, and an informal claim for this particular 
benefit had not been filed between July 1995 and March 27, 
2000.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than March 27, 2000, for a grant of service connection for 
degenerative joint disease of the lumbosacral spine with 
herniated nucleus pulposus.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. 3.158, 3.400(q), (r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

By a letter dated in April 2001, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The March 2001 rating decision, August 2001 statement of the 
case (SOC), and November 2001 supplemental statement of the 
case collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of service connection.  The August 2001 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The VA and non-VA medical records have been obtained.  The 
veteran has not identified any outstanding evidence that 
would be pertinent to the claim on appeal.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that an effective date of September 11, 
1962, is warranted for the grant of service connection for 
his back disability.  He states that he filed a claim for 
disability at that time, and that the claim was never closed.  
He argues the RO failed to properly adjudicate his claim.  He 
maintains that the claim could not have been abandoned 
because he was never given a deadline as to when he needed to 
report for a required VA examination.  He also argues that 
the evidence of record at that time clearly supported his 
claim for service connection.  The veteran avers that a May 
22, 1968 claim for service connection was not closed because 
the decision was based on the false premise that the 1962 
decision had been final.  Even if the September 1962 claim 
was closed, he states he was not given adequate notice of a 
July 1968 decision that denied his claim.  Moreover, if 
decisions were actually issued on the 1962 and 1968 claims, 
he argues that the decisions were flawed because he never 
received notice of his appellate rights.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  The United States Court 
of Appeals for the Federal Circuit has specifically held that 
the Board may not consider the merits of a previously and 
finally disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

A.  November 1957 Rating Decision

A review of the veteran's claims files reveals that the RO 
denied service connection for lumbosacral strain and a 
ruptured back vertebra in a November 1957 rating decision, 
for which the veteran never filed an appeal.  The 1957 
decision is therefore final and binding as to all VA field 
offices based on evidence on file at the time the veteran was 
notified of the decision, and is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority.  See 38 U.S.C. § 709 (1952); and Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  For that matter, the 
veteran does not dispute the finality of the November 1957 
decision.  See Brief of the Appellant, page 2.

B.  September 1962 Claim

On September 11, 1962, the RO received the veteran's claim 
for service connection for a back disability.  Medical 
records from Mutual of New York, I. Fisher, M.D., and I. 
Redler, M.D., were associated with the record.  A VA 
orthopedic examination was conducted in October 1962.  Based 
on this evidence, the RO advised the veteran in an October 
1962 letter that a period of hospital examination and 
observation of approximately 15 to 30 days was necessary in 
connection with his claim.  He was asked to contact the RO as 
soon as possible to express his willingness to participate in 
the examination and make arrangements for the same.

A letter was received from the veteran in November 1962.  
Therein, the veteran indicated that he had been told that a 
myelogram would be performed during the period of examination 
and observation.  He said his personal physician (Dr. Redler) 
had advised him not to undergo a myelogram unless he was 
willing to undergo a laminectomy at that time.  He indicated 
that he did not want a laminectomy to be performed by any 
physician other than Dr. Redler.  As such, the veteran stated 
that he would not report for the requested VA hospitalization 
for examination and observation.  He referenced medical 
evidence of record, which he believed supported his claim.

By a letter dated December 6, 1962, the RO advised the 
veteran that "no further action" would be taken on his 
claim until he informed VA of his willingness to complete his 
VA examination.  He was asked to complete (sign) the lower 
portion of the letter, which would be an expression of his 
willingness to submit to the examination, and return the 
letter to the RO.  He was told that the RO would reconsider 
his claim when the examination was complete.  The veteran did 
not respond within one year of the date of the December 1962 
letter.

38 C.F.R. § 3.158 (1956, Supp. 1962) is identical to the 
version currently in effect, states that where evidence 
requested in connection with an original claim, a claim for 
increase, or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be abandoned.  38 C.F.R. 
§ 3.158 (2003).  After the expiration of 1 year, further 
action will not be taken unless a new claim is received.  Id.  
Further, where the veteran fails without adequate reason to 
respond to an order to report for a VA examination within 1 
year from the date of the request, the claim for such 
benefits will be considered abandoned.  38 C.F.R. § 3.158(b).  

Here, the evidence of record shows that the veteran abandoned 
his September 1962 claim for benefits.  The veteran was 
clearly advised that a period of examination and observation 
was necessary to consider his claim for service connection.  
The veteran responded in November 1962, in this regard, that 
he was unwilling to report for the examination, and that 
there was already evidence that supported his claim.  The 
fact that the veteran felt that the evidence of record 
supported the claim on appeal, or that some VA official may 
have expressed an initial indication that the claim could be 
granted, does not negate the requirement that the veteran 
undergo the requested examination.  See 38 C.F.R. § 3.329 
(1956, Supp. 1962) (every person applying for compensation 
shall submit to examinations, including periods of hospital 
observation, when required by VA under VA regulations).  
Nevertheless, the RO then provided the veteran another 
opportunity to agree to the examination and furnished him 
with notice in December 1962 that no further action would be 
taken on his claim until the examination was completed.  No 
correspondence was received from the veteran until April 
1968, which was well beyond the 1-year period the veteran had 
to submit to the examination.  This failure to respond 
constituted an abandonment of the veteran's claim.  See Hurd 
v. West, 13 Vet. App. 449, 452 (2000).  (When appellant 
failed to respond within one year, his claim was considered 
abandoned pursuant to 38 C.F.R. § 3.158, and VA had no 
obligation to notify him of his appellate rights.)  Further, 
any assertion that the veteran was unaware of the abandonment 
provisions of 38 C.F.R. § 3.158, to include the 1 year that 
he had to respond to the RO's examination request, will not 
shield him from the rule because he was necessarily charged 
with knowledge of the regulation.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).
C.  April 1968 Claim

On April 17, 1968, the veteran, through his attorney, 
submitted a request to reopen his claim for service 
connection for a back disability.  He acknowledged that the 
impediment to establishing his claim had been his 
unwillingness to undergo a VA period of examination and 
observation.  He stated his refusal was based on the inherent 
risk involved in undergoing a laminectomy.  He said that it 
was his understanding that there had been a change in the 
rules, that a VA examination to find disability was no longer 
necessary, and that the findings of a private physician would 
be sufficient to determine entitlement to service connection.  
He asked for a response because he believed he had the 
necessary evidence to substantiate his claim.  

The RO responded on July 5, 1968.  The RO noted that the 
veteran's claim had been previously denied because the back 
strain that he received treatment for in service had been 
found to be an acute condition with no lasting disability.  
If he desired to establish a relationship between any 
currently present back disability and the back strain he had 
in service, the veteran was told that it was necessary that 
he be examined by VA physicians in order to complete VA's 
diagnostic procedures.  If he was willing to report for the 
necessary examination, he was asked to contact the RO and 
make arrangements for said examination.  No correspondence 
was received from the veteran until he attempted to reopen 
his claim in May 1995.  

The record establishes that the veteran was advised of the 
need to submit to a VA examination, and that he was asked to 
contact the RO to make the appropriate arrangements.  The 
Court in Morris noted that, in order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establish allowance to benefits.  
The veteran made no effort to comply with the examination or, 
for that matter, even respond to the examination request.  
Morris at 263.  VA's duty to assist "is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, for the same reasons set forth above, the 
Board finds that the veteran abandoned his April 1968 claim 
for benefits.  38 C.F.R. 3.158.

D.  July 1995 Rating Decision

In May 1995, the veteran filed a request to reopen his claim 
for service connection for back disability.  In a July 1995 
letter to the veteran, the RO confirmed once again its prior 
denials of the veteran's claim for service connection for a 
lumbosacral spine disability, based on the absence of new and 
material evidence.  The veteran did not appeal this decision, 
so that decision, like the November 1957 decision, is final 
and binding as to all VA field offices based on evidence on 
file at the time the veteran was notified of the decision, 
and is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  The veteran does not refute this fact.  See 
Brief of the Appellant, page 20.

E.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400. 

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a re-opened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in 
§ 20.1304(b)(1).  See 38 C.F.R. § 3.400(r).  The Board notes 
that the exception provided in Section 20.1304(b)(1) 
essentially refers to cases in which the Board has not 
accepted additional evidence submitted after the expiration 
of the 90-day period following notification of certification 
of the appeal, and that evidence is thereafter found to be 
the basis for an allowance.  This is an exceptional 
circumstance that is not present in the present case.  
Therefore, this exception is not applicable to the matter on 
appeal.

Should the right to benefits be finally established in a case 
where a claim was abandoned, compensation based on such 
evidence shall commence no earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above 
(§ 5110 and § 5101) "clearly establish that an application 
must be filed." Crawford v. Brown, 5 Vet. App. 33, 35 (1993), 
citing Wells v. Principi, 3 Vet. App. 307 (1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2003).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

It is not disputed that the veteran requested the re-opening 
of his claim for service connection for a lumbosacral spine 
disability on March 27, 2000.  The RO re-opened his claim in 
a September 2000 rating decision, but denied the claim on the 
merits.  Thereafter, the RO granted service connection, in 
the March 2001 rating decision.  The grant was based on the 
RO's finding that the preponderance of the evidence, which 
included a January 2001 opinion from a VA physician 
establishing the likelihood of there being a nexus between 
the current disability and service, favored the veteran's 
claim.

In the present case, the veteran filed his claim for service 
connection before the expiration of the one-year period 
immediately following his separation from active military 
service.  If he had successfully appealed the November 1957 
rating decision which denied his original claim, the 
effective date of the grant of service connection in this 
case would have been the day after his separation from active 
military service, or the date when entitlement arose, 
whichever was later, as provided by § 3.400(b)(2)(i).  
However, as discussed above, the veteran did not appeal that 
rating decision, and so it became final.  His claims for 
service connection that were filed in 1962 and 1968 were 
abandoned and compensation can therefore be paid no earlier 
than the filing of a new claim.  In this regard, the record 
established that the veteran did not appeal the denial 
rendered by the RO in 1995.  Since the grant of service 
connection in this case was based on a re-opened claim due to 
new and material evidence, the effective date in this case 
has, therefore, to be assigned based on the provisions of § 
3.400(r), which means that the effective date will be either 
the date when the re-opened claim was received (March 27, 
2000), or the date when entitlement arose, whichever is 
later.

The record does not show that the veteran submitted an 
informal claim for service connection for a lumbosacral spine 
disability between July 1995 and March 27, 2000.  An informal 
claim was not submitted under 38 C.F.R. § 3.155 because no 
communication was ever filed between these dates indicating 
the veteran's intent to re-apply for service connection for a 
lumbosacral spine disability. An informal claim must identify 
the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 
34-35 (1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  A claimant still has to 
let it be known, in some way, that he is seeking service 
connection for a particular disability before it can be 
concluded that any statement to that effect is considered an 
informal claim.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for a lumbosacral spine disability prior 
to March 27, 2000, a mere review of medical records dated 
prior to that date could not have been construed as an 
informal claim under § 3.157. See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Had this been a claim for an increased 
rating for an already service-connected disability (which 
this was not), and had the file included medical evidence 
showing treatment for such disability prior to March 27, 
2000, the Board could have found that that record constituted 
an informal claim for an increased rating, and could have 
adjusted the effective date assigned in this case 
accordingly.

The additional service medical records submitted with his 
March 2000 claim do not provide a basis for establishing an 
earlier effective date.  The records consist primarily of 
Reserves records, including periodic physical examinations 
conducted in the years following active service.  They do not 
establish that chronic back disability had its onset in 
service.  It is clear that the etiology opinions that came 
into the record subsequent to the March 2000 claim were the 
basis for the grant of service connection.  

Having determined that the veteran's claim for service 
connection for a lumbosacral spine disability was submitted 
on March 27, 2000, a finding as to when entitlement to this 
benefit arose is unnecessary insofar as, per the applicable 
regulation, an effective date earlier than March 27, 2000, 
would not be warranted.  As discussed above, the effective 
date in cases where service connection has been granted after 
the claim has been re-opened shall be the date of the filing 
of the claim or the date when entitlement arose, whichever is 
later.

In short, the record shows that the RO denied claims for 
service connection for a lumbosacral spine disability in 
November 1957 and July 1995, which became final because they 
were never appealed; that the veteran abandoned his 1962 and 
1968 claims for benefits; that the veteran's formal request 
to re-open his claim was received by the RO on March 27, 
2000; and that an informal claim for this particular benefit 
was never filed between July 1995 and March 27, 2000.  In 
view of this finding, the Board concludes that there is no 
legal entitlement to an effective date earlier than March 27, 
2000, for a grant of service connection for degenerative 
joint disease of the lumbosacral spine with herniated nucleus 
pulposus.

Though it has been requested that the Board resolve any doubt 
in favor of the veteran, the Board finds that a clear 
preponderance of the evidence is against the veteran's claim. 
The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Entitlement to an effective earlier than March 27, 2000, for 
a grant of service connection for degenerative joint disease 
of the lumbosacral spine with herniated nucleus pulposus is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



